Court of Appeals
                                  First District of Texas
                               CORRECTED BILL OF COSTS

                                           No. 01-15-00462-CV

                            Post Oak Lane Townhome Owners Association

                                                    v.

 The Bank of New York Mellon f/k/a the Bank of New York, as Trustee for the Certificateholders of
                          CWABS Series 2003-BC1 and Wade Riner

               NO. 2013-00567 IN THE 11TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE                STATUS                 PAID BY
     FILING                  $175.00           10/06/2015                PAID                    ANT
STATEWIDE EFILING             $20.00           10/06/2015                PAID                    ANT
     MT FEE                   $10.00           07/06/2015               E-PAID                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $205.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this Tuesday, October 06,
                                                          2015.